IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs October 1, 2013

              STATE OF TENNESSEE v. DEARAYSUN WRIGHT

              Direct Appeal from the Criminal Court for Shelby County
                      No. 11-00039    Paula L. Skahan, Judge


              No. W2012-01769-CCA-R3-CD - Filed December 10, 2013


A Shelby County Criminal Court Jury convicted the appellant, Dearaysun Wright, of
aggravated robbery, a Class B felony, and the trial court sentenced him to eight years in
confinement. On appeal, the appellant contends that the evidence is insufficient to support
the conviction. Based upon the record and the parties’ briefs, we affirm the judgment of the
trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON,
PJ., and JERRY L. S MITH, J., joined.

Terita Hewlett Riley (on appeal) and Lisa Kutch (at trial), Memphis, Tennessee, for the
appellant, Dearaysun Wright.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; and Melanie Headley, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

      At trial, David Thames, the victim, testified that between 9:00 and 10:00 p.m. on
September 30, 2010, he went to the First Tennessee Bank on Lamar Avenue between Knight
Arnold Road and Getwell Road. He parked his car and went into the bank to withdraw
money from the automatic teller machine (ATM). The victim had $370 in his wallet but
needed additional money in order to pay his rent. The ATM “declined” his transaction, so
he walked back outside. He said he heard something, looked to his left, and saw a man “right
there waiting on [him].” The man, who was about ten feet away, was wearing a hat and told
him, “‘I know you got it, drop it off.’” The man approached him, and the victim saw that the
man was holding a revolver. The man got within one foot of the victim, reached into the
victim’s pockets, and found the victim’s wallet. He took all of the money out of the victim’s
wallet, handed the wallet back to the victim, and walked toward Knight Arnold Road. The
victim said that the robbery lasted about five minutes and that he was “scared, panicked, just
hoping to make it out, see [his] little girl.”

       The victim testified that he immediately got into his vehicle, telephoned 911, and
began following the robber. He said that the robber “tried to ditch over in a vacant parking
lot” but reappeared moments later and that he gave a description of the robber to the
dispatcher. The victim said that he observed the robber for ten to twenty minutes after the
robbery, that a police officer pulled up, and that he told the officer the robber’s location. The
victim stated that after the officer arrested the robber, he “met up” with the officer and told
him, “[T]hat’s the guy.” About three or four months later, the police department gave the
victim a check for $370. The victim identified the appellant in court as the person who
robbed him.

       On cross-examination, the victim testified that he did not remember what lights were
on outside the bank but that the area was bright. The appellant was wearing a black baseball
cap and a black shirt at the time of the robbery, but the victim could not remember the color
of the appellant’s gun. The victim said he did not remember telling the police that the gun
was “dark colored.” He also did not remember testifying at the appellant’s preliminary
hearing that the appellant was holding the gun in the appellant’s left hand. When the
appellant first approached the victim, the appellant was standing to the victim’s left. The
appellant reached into the victim’s left pocket, and the victim told the appellant that his
wallet was in his right pocket. The appellant walked around to the victim’s right side,
reached into the victim’s right pocket, and removed the victim’s wallet. The victim said that
he did not remember if the appellant reached into his front or back pocket but that he usually
kept his wallet in his back pocket. He acknowledged that five minutes was a long time for
the robbery but said, “That’s how much time I thought it was.”

       The victim testified that after the robbery, he got into his vehicle, pulled out of the
bank parking lot, and saw the appellant walking on Lamar Avenue. He followed the
appellant and telephoned 911. He said that when the appellant saw him following, the
appellant pointed the gun at him as if the appellant was going to shoot him. The victim did
not see the appellant holding any money. The appellant went into the vacant lot, and the
victim parked in a Krystal parking lot. He said that the appellant reappeared and that he saw
the appellant for “a little while” until the appellant disappeared again. The appellant
reappeared in another parking lot. The victim acknowledged that he testified at the

                                               -2-
appellant’s preliminary hearing and that defense counsel asked at the hearing if he had ever
seen the appellant before September 30. The victim acknowledged that he answered, “‘[I]t
looked like I had seen him from work or school.’” The victim said at trial that the appellant’s
face was “real familiar with me.”

        Officer William Anderson of the Memphis Police Department (MPD) testified that
he responded to the robbery and arrived in the area within one to three minutes. Dispatch had
described the suspect as an African American male, wearing all black clothing, and armed
with a small caliber handgun. As Officer Anderson was driving west on Lamar Avenue, he
saw a man matching the robber’s description near a Checker’s restaurant at Knight Arnold
Road. He said that he lost sight of the man and that the man “must have went behind the
building.” By the time Officer Anderson turned his patrol car around, he heard another
officer say over the police radio, “I got one detained.” Officer Anderson drove to the
officer’s location and saw the man he had seen walking on Lamar Avenue sitting in the back
of the officer’s patrol car. Officer Anderson said the victim arrived and told him, “‘[T]his
is the guy, this is the guy that just robbed me.’” The suspect did not have any money or a
weapon on his person, so Officer Anderson returned to the “general area” where he had lost
sight of the suspect and found cash “spread out” on the ground and a handgun in a small
black plastic bag. The handle of the gun was sticking out of the bag. Officer Anderson
identified the appellant in court as the suspect officers arrested on September 30, 2010.

       On cross-examination, Officer Anderson testified that he was driving twenty to thirty
miles per hour when he first saw the appellant walking on Lamar Avenue and that he could
not determine if the appellant was carrying anything. Defense counsel asked him, “Now,
how did you know that this person you saw in the car was the same person you saw on
Lamar?” Officer Anderson replied, “Height wise, same exact clothing. As far as I could tell
he was the same exact person I saw. I saw him long enough to have a pretty good idea that
that was the same person.”

       Officer Tim Monistere of the MPD’s Crime Scene Unit testified that on the night of
September 30, 2010, he responded to the robbery and went to the Checker’s restaurant on
Lamar Avenue. Officer Anderson showed him a grassy area between the parking lot and the
building, and Officer Monistere saw cash spread out on the ground and a black plastic bag.
He collected $377 and the bag, which contained a Ruger .22 caliber revolver. Six live rounds
were in the gun. On cross-examination, Officer Monistere testified that he did not remember
seeing the gun’s handle sticking out of the bag.

       At the conclusion of Officer Monistere’s testimony, the State rested its case, and the
defense did not present any proof. The record reflects that during jury deliberations, the jury
sent the following questions to the trial court:

                                              -3-
              Can we get a transcript from the preliminary hearing; can we get
              the arrest ticket with the narrative; can we know why no
              fingerprints were taken or why we were not shown a
              surveillance video from the bank or Checker’s; can we know
              why the arresting officer did not testify?

The trial court informed the jury, “Respectfully, no. The proof in the case is closed and we
cannot provide you any other information. Okay? Sorry.” The jury convicted the appellant
as charged of aggravated robbery, a Class B felony.

                                         II. Analysis

       The appellant contends that the evidence is insufficient to support the conviction due
to the victim’s “faulty” identification of him as the robber. The appellant claims that the
victim’s identification of him is unreliable because the victim did not identify any facial
features of the robber or describe the robber’s “markings,” height, weight, or size. The
appellant also claims that the victim’s identification is unreliable because the victim testified
that the appellant’s face was familiar. The appellant contends that the jury’s questions
demonstrate that it questioned the evidence. The State argues that the evidence is sufficient.
We agree with the State.

        “When the sufficiency of the evidence is challenged, the relevant question is whether,
after reviewing the evidence in the light most favorable to the State, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); see also Jackson v. Virginia, 443 U.S. 307, 319
(1979); Tenn. R. App. P. 13(e). “Because a guilty verdict removes the presumption of
innocence and replaces it with a presumption of guilt, on appeal a defendant bears the burden
of showing why the evidence is insufficient to support the conviction.” State v. Wagner, 382
S.W.3d 289, 297 (Tenn. 2012); see also State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).
The State must be afforded the strongest legitimate view of the evidence and all reasonable
inferences that may be drawn therefrom. See Wagner, 382 S.W.3d at 297; State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). The jury, as the finder of fact, is responsible for
assessing the credibility of the witnesses, deciding the weight to accord their testimony, and
reconciling any conflicts in the proof. See Wagner, 382 S.W.3d at 297; State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997). On appeal, this court cannot re-weigh the evidence or draw
any inferences from it other than those drawn by the jury. See Wagner, 382 S.W.3d at 297;
Cabbage, 571 S.W.2d at 835. A guilty verdict can be based upon direct evidence,
circumstantial evidence, or a combination of both. “The standard of review ‘is the same
whether the conviction is based upon direct or circumstantial evidence.’” Dorantes, 331
S.W.3d at 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

                                               -4-
       Aggravated robbery as charged in this case is defined as robbery accomplished with
a deadly weapon or by display of any article used or fashioned to lead the victim to
reasonably believe it to be a deadly weapon. See Tenn. Code Ann. § 39-13-402(a)(1).
Robbery is “the intentional or knowing theft of property from the person of another by
violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401(a). A theft of property
occurs when someone, with the intent to deprive the owner of property, knowingly obtains
or exercises control over the property without the owner’s effective consent. Tenn. Code
Ann. § 39-14-103.

        Taken in the light most favorable to the State, the evidence shows that on the night
of September 30, 2010, a man approached the victim as the victim came out of the bank. The
man demanded money from the victim, pointed a gun at him, reached into his pocket, and
removed his wallet containing $370. The man took the money out of the wallet, gave the
wallet back to the victim, and began walking on Lamar Avenue toward Knight Arnold Road.
Shortly thereafter, the victim spotted the robber, followed him, and telephoned 911. Officer
Anderson arrived within a few minutes and saw a man matching the robber’s description
walking on Lamar Avenue toward Knight Arnold Road. Officer Anderson lost sight of the
man near the Checker’s restaurant. However, another officer arrested the man, who turned
out to be the appellant. Officer Anderson found $377 and a handgun near the Checker’s, and
the victim arrived at the scene and identified the appellant as the robber. The victim also
identified the appellant in court as the robber, and Officer Anderson identified the appellant
in court as the man he saw walking along Lamar Avenue. Although the appellant claims that
the victim’s identification of him is unreliable, the jury, as was its prerogative, obviously
accredited the testimony of the State’s witnesses and resolved any discrepancies in favor of
the State. Therefore, we conclude that the evidence is sufficient to support the conviction.

                                      III. Conclusion

         Based upon the record and the parties’ briefs, we affirm the judgment of the trial
court.


                                                   _________________________________
                                                   NORMA McGEE OGLE, JUDGE




                                             -5-